Citation Nr: 1221666	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-05 578	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to service connection for a deviated septum, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for sinusitis, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was later transferred to the jurisdiction of the Waco, Texas RO due to a change in the location of the Veteran's residence.  

A hearing on these issues was held before the undersigned Veterans Law Judge in May 2012.  A copy of the hearing transcript has been associated with the file.

The decision below addresses the claims for service connection for sleep apnea and allergic rhinitis.  The remaining issues on appeal are addressed in the remand that follows the decision below.  


FINDINGS OF FACT

1.  The Veteran has sleep apnea that is as likely as not related to his active duty.

2.  The Veteran has allergic rhinitis that is as likely as not related to his active duty

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has sleep apnea that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Resolving reasonable doubt in favor of the Veteran, he has allergic rhinitis that was incurred in his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for sleep apnea and for allergic rhinitis, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Here, the Veteran has been diagnosed with sleep apnea and allergic rhinitis.  He asserts that these disorders are traceable to his period of active service, and specifically to exposure to allergens while stationed at Offutt Air Force Base.  Both the Veteran and his wife have asserted that the Veteran snored excessively during his period of active service and that he often had symptoms of a cold, including a runny nose, sneezing, coughing, and congestion.  These symptoms often persisted for weeks at a time.  In September 2009, the Veteran's supervisor also provided a statement, noting that he had shared living quarters with the Veteran in October 2006, the month immediately following his discharge from service, and that he had personally observed the Veteran's coughing and "sinus problems," as well as his "snoring obnoxiously on a nightly basis."  

Review of the Veteran's service treatment records (STRs) does not show a diagnosis of sleep apnea or any other sleep disorder.  The Veteran denied feelings of fatigue after sleeping in a post-deployment health assessment dated in October 2004.  Moreover, he did not report excessive daytime fatigue, excessive snoring, or other symptoms indicative of sleep apnea on his July 2006 separation examination.  

However, a September 2000 STR reflects a report of "minor cold symptoms."  In November 2001, the Veteran sought treatment for cough, sore throat, facial pain, tooth pain, nausea, dyspnea, and clear nasal discharge.  An upper respiratory infection was diagnosed.  In December 2002, he noted that he had cold symptoms "for several weeks" and was again diagnosed with upper respiratory infection.  
In May 2005, the Veteran reported that both he and his spouse were affected by "cold symptoms" which were described as bilateral trapezius muscle pain and myalgia with fever.  There was no rhinorrhea, cough, or emesis, but the Veteran did report the presence of nausea.  The diagnosis was pharyngitis.  

On separation examination in July 2006, the Veteran stated that he had "no chronic medical conditions and has no complaints today."  He denied chest pain and discomfort, dyspnea, cough or wheezing.  A physical examination of the Veteran's ear, nose and throat was normal.  The findings were "normal separation exam...[n]o chronic conditions or current conditions that need medical attention."  

In April 2009, the Veteran was found to have several environmental allergies and was diagnosed with allergic rhinitis.  A sleep study conducted that same month also showed severe sleep apnea.  He has received ongoing treatment for both disorders.  

During his May 2012 hearing, the Veteran testified that he had not had trouble with sleep apnea or allergic rhinitis prior to service.  Instead, he asserted that the disorders began when he was assigned to Offutt Air Force Base and have continued without abating. 

Based on a review of the evidence, the Board finds that service connection for both sleep apnea and allergic rhinitis is warranted.  Initially, the Board acknowledges that the STRs are negative for treatment for, or diagnoses of, sleep apnea, or allergic rhinitis.  However, throughout the current appeal, the Veteran has described continuous pertinent symptoms since service-including excessive snoring and nasal/cold problems.  Indeed, and in this regard, the Board acknowledges that the STRs do show several reports of cold symptoms, including a December 2002 statement that the Veteran had had such symptoms for several weeks.  The symptoms of allergic rhinitis described in April 2009 - runny nose, congestion, nasal inflammation, and post-nasal drainage - are essentially the same as those symptoms which were diagnosed as "upper respiratory infection" during service.  

Furthermore, the Veteran's wife indicated in May 2009 that she has personally observed the Veteran snoring excessively and suffering from chronic upper respiratory symptoms both during and after his period of active service.  The Veteran's supervisor observed similar symptoms while sharing quarters with the Veteran just one month after his discharge.  These individuals are competent to report symptoms of excessive snoring, as well as the onset and frequency of cold symptoms.   Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran, his wife and supervisor competent and credible regarding their reports of the in-service onset of symptoms and of a continuity of symptomatology since service.  

In light of the STRs, post-service treatment records, and the competent and credible lay assertions regarding symptoms of sleep apnea and allergic rhinitis both during service and after, the Board finds that the evidence supports a finding that sleep apnea and allergic rhinitis had their onset during service, and that a continuity of symptomatology has existed since service.  Accordingly, in considering the medical and lay evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has sleep apnea and allergic rhinitis that were incurred in service.  The evidence is in favor of the grant of service connection for these disorders.  Service connection for sleep apnea and allergic rhinitis is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002).  


ORDER

Entitlement to service connection for sleep apnea is granted.  

Entitlement to service connection for allergic rhinitis is granted. 


REMAND

The Veteran alleges that service connection is warranted for gastroesophageal reflux disease, a deviated nasal septum, and sinusitis as a result of service.  Although none of these disorders were specifically diagnosed during service, in an April 2009 private treatment record, the Veteran indicated that he had had symptoms of sinus congestion, a sensation of impaired hearing, nasal congestion on one side or the other, nasal drainage which at times was purulent, headaches, a bad sense of smell, and mouth breathing, during his period of active service.  The Veteran is competent to report these symptoms, as they are capable of lay observation.  See Layno, supra.  During his May 2012 hearing, he testified that he had had symptoms of gastroesophageal reflux disease during service, which he attributed to a poor diet.  The Veteran is competent to report these symptoms as well.  Id.  

A statement from the Veteran's treating physician, Dr. W.E.D., dated in May 2009, notes that, "[w]ith a reasonable degree of medical certainty I can state that . . . [sinusitis, allergic rhinitis, a deviated septum and gastroesophageal reflux disease] are all interrelated to his sleep apnea and make the sleep apnea significantly worse, particularly the ... deviated septum."  In September 2009, Dr. D. stated that he had reviewed the Veteran's STRs and "personal medical records" and could "say that more likely than not, this condition is a result of having a [permanent change of station] to Offutt where he was exposed to allergens that cause [sinusitis, esophageal reflux, sleep apnea, allergic rhinitis, and deviated septum] to be significantly worse."  

In February 2010, another private physician, Dr. S.Z., found that the Veteran had both allergic rhinitis and sleep apnea during service, and that the "general nasal obstruction fatigue and recurrent nasal symptoms all support chronic nasal allergies starting in 2001" and that, as "the [Veteran] has allergies to mold and weeds that was present in 2001 while on active duty, he will require . . . continued management of his sinus infections and allergies as well as the sleep apnea."  

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims for service connection for gastroesophageal reflux disease, sinusitis, and a deviated nasal septum.  The opinions submitted by Dr. D. and Dr. Z. are vague and do not address with sufficient clarity the question of whether the Veteran has chronic gastroesophageal reflux disease, sinusitis, or a deviated nasal septum that are related to service.  They do, however, raise the question of whether any of these disorders are proximately due to, or caused by, a service-connected disability; specifically, sleep apnea and/or allergic rhinitis, or the medications used to treat these disabilities.  

Under 38 C.F.R. §  3.310(a), establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448 (holding that 38 C.F.R. § 3.310 authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).  Accordingly, definitive medical opinions are needed.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, the Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the U.S. Court of Appeals for Veterans Claims (Court) decision in Allen.  This regulatory amendment will need to be addressed on Remand-particularly because the regulatory revision adds a "baseline level of severity" requirement for the nonservice-connected disability.  See 38 C.F.R. § 3.310(b) (2011).

Also on remand, proper notice with respect to service connection on a secondary basis must be provided.  See id.; see also Allen, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for gastroesophageal reflux disease, sinusitis, and a deviated nasal septum, as secondary to service-connected disability.

2.  Then, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any gastroesophageal reflux disease, sinusitis, and a deviated nasal septum.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any gastroesophageal reflux disease, sinusitis, and deviated nasal septum had its (their) clinical onset in service or is (are) otherwise related to the Veteran's military service.  In rendering an opinion, the examiner must address the Veteran's assertions regarding in-service incurrence of these disorders as a result of exposure to allergens during service, and a continuity of symptomatology therefrom, including the lay assertions regarding the onset, frequency, and severity of symptoms.  The examiner is advised that the Veteran is competent to report the onset,  frequency and severity of symptoms that are capable of lay observation, such as nasal congestion, runny nose, purulent discharge, and heartburn.   

If the examiner finds that gastroesophageal reflux disease, sinusitis, and/or a deviated nasal septum did not have a clinical onset during service, or are not otherwise related to his military service, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed gastroesophageal reflux disease, sinusitis, and deviated nasal septum was (were) caused or aggravated (permanently worsened beyond its normal progression) by the service-connected sleep apnea or allergic rhinitis-including medication taken therefor.  [If the examiner determines that gastroesophageal reflux disease, sinusitis, or a deviated nasal septum was (or were) aggravated by his service-connected sleep apnea or allergic rhinitis, the examiner should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the issues of entitlement to service connection for gastroesophageal reflux disease, sinusitis, and a deviated nasal septum, to include as secondary to a service-connected disability.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


